This opinion is subject to administrative correction before final disposition.




                                Before
                     GASTON, HOUTZ, and COGLEY
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                   Mickey W. JOHNSON, Jr.
             Private First Class (E-2), U.S. Marine Corps
                              Appellant

                             No. 201800249

                          Decided: 4 October 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Ann K. Minami

 Sentence adjudged 7 October 2020 by a special court-martial convened
 at Marine Corps Support Facility Louisiana, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: reduction to
 E-1, confinement for 12 months, and a bad-conduct discharge.

                             For Appellant:
                Lieutenant Michael W. Wester, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
                 United States v. Johnson, NMCCA No. 201800249
                               Opinion of the Court

                              _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                              _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Uniform Code of Military Justice arts. 59, 66, 10 U.S.C. §§ 859, 866.




                                            2